Citation Nr: 1530304	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the right knee, to include as secondary to service-connected DJD of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran had active military service in the United States Army from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012 and March 2014, the Board remanded the appeal for additional development, to include a VA orthopedic examination and opinion.  In June 2014, the RO issued a supplemental statement of the case (SSOC) denying the Veteran's claim.  

In November 2013, the Veteran appeared at a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to increased evaluations for DJD of the left knee and bilateral hearing loss have been raised by the record in December 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Right knee DJD did not begin in service or within a year of separation from service and is not otherwise attributable to the Veteran's military service, nor was it caused or aggravated by the service-connected left knee disability.




CONCLUSION OF LAW

The Veteran does not have right knee DJD that is the result of disease or injury incurred in or aggravated by active military service, nor was it proximately due to or the result of the service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of a March 2007 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate his service connection claim.  The March 2007 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, a June 2014 supplemental statement of the case (SSOC) readjudicated the service connection claim after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, VA satisfied its duty to notify.  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claim.  The evidence of record includes service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements.  

In July 2007 and June 2009, the Veteran appeared for a VA examination to assess his right knee disability.  These examinations are not adequate for rating purposes because the examiners did not determine whether any later-manifested right knee disability was otherwise medically related to service. 

In order to address this insufficiency, the Board requested another VA examination.  The April 2014 opinion (with July 2014 addendum) is adequate for rating purposes as the examiner reviewed the claims file and provided a thorough response with rationale to the question asked by the Board.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (requiring substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion).

Neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, the Board notes that this appeal was remanded in April 2012, January 2013, and March 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The development requested in those remands - to provide a VA examination and schedule a Travel Board hearing - was completed.  Accordingly, the Board finds that it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

II.  Service Connection

The Veteran contends that he injured his right knee during service, and that he has experienced right knee pain since that time.  In the alternative, the Veteran maintains that his service-connected left knee disability has altered his gait and thus aggravated or chronically worsened his right knee disability.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A May 1966 entrance examination is negative for notation of a right knee disability. Therefore, the Veteran is presumed sound as to a right knee disability.  However, a May 1967 STR reflects that the Veteran reported a history of bilateral knee pain, right greater than left, "for many years."  The Board recognizes that lay statements may be capable of constituting clear and unmistakable evidence to rebut the presumption of soundness.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994); see also Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  Although the Veteran is competent to provide evidence regarding observable symptoms and injuries he experienced prior to service, his medical history report does not clearly indicate that a chronic right knee disability began before service.  Thus, the evidence does not undebatably show that he had a preexisting chronic right knee disability. 

As such, the above evidence is not clear and unmistakable and is insufficient to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Because the presumption of soundness has not been rebutted, the claim is one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

There is medical evidence demonstrating that the Veteran has a current right knee disability.  Specifically, private treatment records and VA examination reports contain a diagnosis of right knee DJD status post total knee replacement (TKR). Therefore, the first element of service connection is met.

STRs show that the Veteran was treated for left knee pain and swelling in October 1966.  He was hospitalized for approximately 12 days and was asymptomatic upon discharge.  The Veteran was treated again for left knee pain in April 1967.  He reported a history of left knee effusion during basic training.  In May 1967, the Veteran reported that both knees hurt with prolonged standing.  He also complained of arch pain.  X-rays of the knees were negative.  The clinician noted that the "knee problem may be secondary to [the] arch problem."  A few days later, the Veteran was treated in the emergency room for bilateral knee pain.  He was referred to the orthopedic clinic.  No pathology was identified, and quadriceps strengthening was recommended. 
 
The August 1968 separation examination contains a normal clinical evaluation of the lower extremities.  The Veteran denied a history of a "trick" or locked knee.

STRs establish that the Veteran was treated for right knee pain during service.  Therefore, the evidence shows an event in service and the second element of service connection is met.

What remains to be established is that the Veteran's right knee disability is related to service.  Multiple medical opinions and lay witness statements address this question.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On July 2007 VA examination, the Veteran reported that his right knee did not start bothering him until 1997.  The examiner opined that the Veteran's right knee disability "is less likely than not a result of right knee complaints during service."  He determined that the STRs did not reveal a chronic condition or a diagnosis beyond an acute, self-limiting condition.  He also noted that there was no supporting evidence of a chronic condition within one year of discharge.  
	
On June 2009 VA examination, the Veteran reported a gradual onset of right knee pain "around the same time as the onset of his left knee pain."  The examiner described the Veteran's history with respect to the right knee as "vague."  He opined that "it is less likely as not" that the Veteran's right knee disability is due to his left knee disability.  He explained that the medical evidence did not support a claim of a chronic knee condition which occurred during active duty or within a year of discharge, and that there was no evidence to support a claim that right knee arthritis was due to a left knee condition.  

Neither the July 2007 nor the June 2009 examiner indicated whether any later-manifested right knee disability was otherwise medically related to service.  As these opinions do not contain such an explanation, the Board places little probative value on them.

A May 2012 statement from the Veteran's spouse reports that the Veteran has had intermittent and worsening right knee since his discharge from active duty.  He sought medical treatment from his private provider in 1995 when the pain became intolerable.  The Board notes that the Veteran and his wife have been together since 1969.  See Hearing Transcript at 7.  A February 2010 statement from W.E.D. indicates that he and the Veteran went through basic training together, and that the Veteran has had trouble with his right knee ever since.

A March 2010 correspondence from Dr. Lehman, the Veteran's orthopedic surgeon, shows that he reviewed STRs, as well as the lay statement from W.E.D. He noted that the Veteran's knee problems "apparently have been a chronic complaint since that time."  He opined that "it does appear most probable, as likely as not, and to a reasonable degree of medical certainty" that the Veteran's current right knee condition is related to injury and inflammation as documented during service.  This medical opinion is not adequate for rating purposes as the rationale for that opinion is clearly based on an incomplete factual basis and did not consider the post-service treatment records prior to 2009, which is when Dr. Lehman began treating the Veteran.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise is not probative).

A March 2010 treatment record from Dr. Sweet shows that he found "well documented" evidence of "problems in both knees" during service.  He diagnosed bilateral knee disease for many years, status post TKR right knee, dating back to 1966.  He opined "[i]t is certainly as likely as not that the patient's right knee condition is related to his knee problems while in the [A]rmy."  The doctor did not provide a rationale for his conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  As this opinion does not contain such an explanation, the Board places little probative value on it.

On VA examination in July 2012, the Veteran reported the onset of right knee pain in 1966 after a fall during basic training, and chronic right knee pain ever since.  He stated that the right knee became worse due to compensation for the left knee.  The examiner opined that "it is less likely as not" that the Veteran's right knee was incurred in or caused by his service.  He noted the single complaint of right knee pain during service and the lack of findings consistent with chronic disability at the time.  The examiner also opined that "[i]t is less likely as not" that the Veteran's right knee disability is proximately due to the service-connected left knee disability.  He noted the lack of follow-up records after discharge until the 2000's to show the condition of the Veteran's left knee over the years.  He explained that such evidence is necessary to determine if the left knee problem was severe enough to cause significant compensation and strain on the right knees.  The examiner noted that the Veteran had bilateral knee DJD by the early 2000's, which is common for a person in their 50's as the Veteran was at that time. 

The July 2012 VA examiner submitted an addendum opinion in April 2014.  With respect to direct service connection, he opined that the Veteran's right knee disability "was less likely than not" incurred in or caused by his service.  He reviewed the March 2010 opinion from Dr. Lehman, but disagreed with the doctor's rationale.  The VA examiner noted the single complaint of right knee pain during service, the lack of in-service findings consistent with chronic disability, the normal imaging studies of the knee during service, and the lack of post-service treatment records until the 2000's.  With respect to secondary service connection, the VA examiner opined that the Veteran's right knee disability "is less likely than not" proximately due to or the result of his service-connected left knee disability.  He relied on the rationale as set forth in the July 2012 opinion.  He further opined that the Veteran's right knee disability was not at least as likely as not aggravated beyond its natural progression by the service-connected left knee.  The examiner determined that there was not sufficient evidence to show any significant gait disturbance or postural abnormality caused by the left knee that would have accelerated deterioration of the Veteran's right knee.  He also noted a February 2009 treatment record that indicated the Veteran's left knee pain had "persisted intermittently but never severe enough to consider operative treatment."

The Board places substantial weight on this probative opinion (with addendum).  The opinion addresses the pertinent question at hand and thoroughly explains the reasoning for the conclusions reached, thereby allowing the Board to make a fully informed evaluation of the underlying medical issue.  See Stefl, 21 Vet. App. at 124.  Further, the opinion reflects that pertinent evidence, including post-service treatment records and the Veteran's lay statements of record, was considered in reaching the medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Veteran is competent to provide an account of knee symptomatology during and after service.  However, his account of having continuity of right knee problems since service is not credible.  Specifically, the Veteran has provided inconsistent statements with respect to when he first experienced right knee pain.  An August 1968 separation examination is silent as to any abnormalities of the right knee.  A July 2002 private treatment record shows that the Veteran gave a history that included right knee pain "over one year."  In January 2003, he gave a three year history of knee pain, right greater than left.  Similarly, the Veteran told the July 2007 VA examiner that the right knee did not start bothering him until 1997.  However, he told the June 2009 and July 2012 VA examiners that his right knee pain began during service.  To the extent the Veteran, his wife, and W.E.D. contend he has experienced continuous right knee symptomatology since active service, for the reasons set out above, these statements, while competent, are not deemed to be credible.  Thus, the lay statements as to continuity of symptomatology are of little, if any, probative value.  Accordingly, continuity of symptomatology is not established by either clinical evidence or the lay statements of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has considered whether presumptive service connection for arthritis as a chronic disease is warranted.  Although the Veteran has indicated that he experienced symptoms of pain in his right knee during service and after his service discharge, the evidence of record fails to establish that he had arthritis to a compensable level within one year of his separation from service.  The Veteran has not submitted or identified any early treatment records.  The first reference to the claimed right knee disability was approximately 30 years after the Veteran's separation and was not made in relation to an in-service event.  Thus, service connection for any arthritis of the right knee is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

With respect to secondary service connection, the evidence of record fails to support a finding that the Veteran's current right knee disability was caused or aggravated by the service-connected left knee disability.  There is no competent medical evidence that shows that this disability was caused or aggravated by the Veteran's service-connected left knee disability.  In fact, the record reflects that the Veteran's altered gait is the result of his right knee disability.  See, e.g., September 2003 and May 2004 private treatment records.  The July 2012 VA examiner reviewed the claims file and opined that the Veteran's right knee disability was not caused or aggravated by his service-connected left knee disability.  His opinion (with addendum) provides both clear conclusions and reasoned medical explanations.  The Board places substantial weight on this probative opinion (with addendum). 

The Board has also weighed the probative value of the Veteran and his wife's lay statements regarding a nexus between his currently diagnosed right knee disability and either his active duty service or his service-connected left knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the Veteran's disability is related to service or a service connected disability -falls outside the realm of common knowledge or expertise of the Veteran and his wife.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The July 2012 VA examiner opinion (with addendum) is far more probative than the Veteran and his wife's lay statements.

Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for right knee DJD must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for DJD of the right knee, to include as secondary to service-connected DJD of the left knee, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


